The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of Species C [fig 5], drawn to claims 1-5, 7-18, and 20, in the reply filed on 07/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 11-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2015/0376788) in view of Wakai (US 2017/0092471).
Regarding claim 1:
	Zhou teaches a substrate processing apparatus (apparatus, 100) [fig 1 & 0014], comprising: a plasma region (radical cavity, 110) in which plasma is generated [fig 1 & 0015]; a processing region (processing region, 128) in which a substrate is processable [fig 1 & 0017]; a shower head (dual-channel showerhead, 118) including a first channel (124) and a second channel (126), the first channel (124) being a passage through which the plasma flows between the plasma region (110) and the processing region (128) and the second channel (126) being a passage through which a process gas (via sources 119/121) is supplied to the processing region (128), the first channel (124) and the second channel (126) being separated from each other (see fig 2A-2C) [fig 1-2C & 0017]; a substrate support (support assembly, 132) supporting the substrate in the processing region (128) [fig 1 & 0020]; and a cooling channel (cooling channel, 164) of the substrate support (132) [fig 1 & 0022]. 
	Zhou does not specifically disclose a cooler configured to supply a cooling fluid to a cooling channel of the substrate support.
	Wakai teaches a cooler (temperature adjustment device, 1) configured to supply a cooling fluid (brine) to a cooling channel (pedestal flow passage, 170) of the substrate support (pedestal, 111) [fig 1 & 0036, 0041].
	Zhou and Wakai are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Zhou to include the cooler of Wakai because such is an effective structure to effectuate reduction in heat loads [Wakai – 0014].
Regarding claim 2:
	Modified Zhou teaches the cooler (1) includes: a refrigerant cycle (cooling water line of 33) through which a refrigerant (cooling water) circulates [Wakai - fig 1 & 0037]; a cooling fluid cycle (R3/R1) through which the cooling fluid (brine) circulates [Wakai - fig 1 & 0043]; and a heat exchanger (heat exchanging part, M1) configured to perform heat exchange between the refrigerant and the cooling fluid [Wakai - fig 1 & 0037]. 
Regarding claim 3:
	Modified Zhou teaches the cooler (1) further includes: a heater (40) configured to heat the cooling fluid [Wakai – fig 1 & 0038]; and a three-way valve (three-way valve, 21) configured to adjust a flow rate of the cooling fluid via the heat exchanger (via R3) and a flow rate of the cooling fluid via the heater (via R4) [Wakai – fig 1 & 0040]. 
Regarding claim 4:
	Zhou teaches the shower head (118) is in an electrical ground state (grounded) [0023]. 
Regarding claim 5:
	Zhou teaches the plasma region (128) and the processing region (110) are separated by the shower head (110) [fig 1].
The claim limitations “in the processing region, radicals supplied through the first channel of the shower head and the process gas supplied through the second channel of the shower head are mixed to generate an etchant for processing the substrate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 7:
	Zhou teaches a first gas supply (one or more gas inlets, 106) configured to supply a first process gas (one or more process gases) [fig 1 & 0014]; and a remote plasma supply (radical source, 104) configured to generate the plasma (may be a remote plasma source) from the first process gas (106) and to supply the generated plasma to the plasma region (110) [fig 1 & 0014]. 
The claim limitations “wherein the process gas supplied to the shower head is a second process gas different from the first process gas” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 8:
	The claim limitations “wherein an RF bias power is applied to the substrate support” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 11:
	Zhou teaches a substrate processing apparatus (apparatus, 100) [fig 1 & 0014], comprising: a plasma region (radical cavity, 110) to which plasma generated from a first process gas is supplied (via 106) [fig 1 & 0014-0015]; a processing region (processing region, 128) in which the plasma supplied from the plasma region (110) and a second process gas (via 119/121) are mixed to generate an etchant for processing a substrate [fig 1 & 0017]; a substrate support (support assembly, 132) on which the substrate is supportable in the processing region (128) [fig 1 & 0020]; and a cooling channel (cooling channel, 164) of the substrate support (132) [fig 1 & 0022].
Zhou does not specifically disclose a cooler configured to supply a cooling fluid to a cooling channel of the substrate support, wherein the cooler includes: a refrigerant cycle through which a refrigerant circulates; a cooling fluid cycle through which the cooling fluid circulates; and a heat exchanger configured to perform heat exchange between the refrigerant and the cooling fluid. 
Wakai teaches a cooler (temperature adjustment device, 1) configured to supply a cooling fluid (brine) to a cooling channel (pedestal flow passage, 170) of the substrate support (pedestal, 111) [fig 1 & 0036, 0041], wherein the cooler (1) includes: a refrigerant cycle (cooling water line of 33) through which a refrigerant (cooling water) circulates [fig 1 & 0037]; a cooling fluid cycle (R1-R4) through which the cooling fluid (brine) circulates [fig 1 & 0043]; and a heat exchanger (heat exchanging part, M1) configured to perform heat exchange between the refrigerant and the cooling fluid [fig 1 & 0037].
	Zhou and Wakai are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Zhou to include the cooler of Wakai because such is an effective structure to effectuate reduction in heat loads [Wakai – 0014].
Regarding claim 12:
	Modified Zhou teaches the cooling fluid cycle (R1-R4) includes: a first flow path (R1) extending between an outlet of a cooling channel (170) of the substrate support (111) and an inlet of the heat exchanger (M1) [Wakai – fig 1 & 0037]; a second flow path (R3) extending between an outlet of the heat exchanger (M1) and an inlet of the cooling channel (170) [Wakai – fig 1 & 0037]; a bypass flow path (R2/R4) connecting the first flow path (R1) to the second flow path (R3) without passing through the heat exchanger (M1) [Wakai – fig 1 & 0037-0038]; and a heater (heater, 41) installed in the bypass path (R2/R4) and configured to heat the cooling fluid [Wakai – fig 1 & 0038]. 
Regarding claim 13:
	The claim limitations “wherein the cooler is configured to adjust a temperature of the cooling fluid by adjusting a flow rate of the cooling fluid through the heat exchanger and a flow rate of the cooling fluid through the heater” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 14:
	Zhou teaches a shower head (dual-channel showerhead, 118) separating the plasma region (110) from the processing region (128), wherein the shower head (118) includes a first channel (124), which is a passage through which the plasma in the plasma region (110) is supplied to the processing region (128), and a second channel (126), which is a passage through which the second process gas (via sources 119/121) is supplied to the processing region (128) [fig 1-2C & 0017]. 
Regarding claim 15:
	Zhou teaches the first channel (124) and the second channel (126) of the shower head (118) are separated from each other (see fig 2A-2C) [fig 1-2C & 0017];
Regarding claim 16:
	Zhou teaches a remote plasma supply (radical source, 104) configured to supply the plasma generated (may be a remote plasma source) from the first process gas (106) to the plasma region (110) [fig 1 & 0014]; a first gas supply (one or more gas inlets, 106) configured to supply the first process gas (one or more process gases) to the remote plasma supply (104) [fig 1 & 0014]; and a second gas supply (119/121) configured to supply the second process gas to the shower head (118) [fig 1 & 0017]. 
Regarding claim 20:
	Zhou teaches a substrate processing apparatus (apparatus, 100) [fig 1 & 0014], comprising: a process chamber (processing chamber, 102) including a plasma region (radical cavity, 110), a processing region (processing region, 128), a shower head (dual-channel showerhead, 118) separating the plasma region (110) from the processing region (128), and a substrate support (support assembly, 132) on which a substrate is supportable in the processing region (128) [fig 1 & 0014-0015, 0017-0018]; a remote plasma supply (radical source, 104) configured to generate a plasma (may be a remote plasma source) from a first process gas (one or more process gases) and to supply the plasma to the plasma region (110) [fig 1 & 0014]; a first gas supply (one or more gas inlets, 106) configured to supply the first process gas (one or more process gases) to the remote plasma supply (104) [fig 1 & 0014]; a second gas supply (119/121) configured to supply a second process gas to the shower head (118) [fig 1 & 0017]; and wherein: the shower head (dual-channel showerhead, 118) includes a first channel (124) configured to supply the plasma in the plasma region (110) to the processing region (128) and a second channel (126) configured to supply the second process gas to the processing region (128), and the first channel (124) and the second channel (126) are separated from each other (see fig 2A-2C) [fig 1-2C & 0017]. 
	Zhou does not specifically teach a cooler configured to cool the substrate support, the cooler including a refrigerant cycle through which a refrigerant circulates, a cooling fluid cycle through which a cooling fluid circulates, and a heat exchanger performing heat exchange between the refrigerant and the cooling fluid.
	Wakai teaches a cooler (1) configured to cool the substrate support (111), the cooler (1) including a refrigerant cycle (cooling water line of 33) through which a refrigerant (cooling water) circulates, a cooling fluid cycle (R3/R1) through which a cooling fluid (brine) circulates, and a heat exchanger (heat exchanging part, M1) performing heat exchange between the refrigerant and the cooling fluid [fig 1 & 0037].
Zhou and Wakai are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Zhou to include the cooler of Wakai because such is an effective structure to effectuate reduction in heat loads [Wakai – 0014].
The claim limitations “radicals to be supplied to the processing region through the first channel and the second process gas supplied through the second channel are mixed to generate an etchant for cleaning the substrate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2015/0376788) in view of Wakai (US 2017/0092471) as applied to claims 1-5, 7-8, 11-16, and 20 above, and further in view of Ma et al (US 2018/0230597).
The limitations of claims 1-5, 7-8, 11-16, and 20 have been set forth above.
Regarding claim 9:
	Modified Zhou does not specifically disclose the substrate support includes a lift pin configured to move the substrate in a vertical direction. 
	Ma teaches a lift pin (substrate lift pins) configured to move the substrate in a vertical direction [0019].
Modified Zhou and Ma are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the substrate support of modified Zhou to include lift pins, as in Ma, to facilitate exchange of the substrate into and out of the processing region [Ma – 0019].
Regarding claim 18:
	Modified Zhou does not specifically disclose the substrate support includes a lift pin configured to lift up the substrate toward the shower head.
	Ma teaches a lift pin (substrate lift pins) configured to lift up the substrate toward the shower head [0019].
Modified Zhou and Ma are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the substrate support of modified Zhou to include lift pins, as in Ma, to facilitate exchange of the substrate into and out of the processing region [Ma – 0019].
The claim limitations “the shower head is maintained at a second temperature higher than the first temperature, and after the substrate is processed at a first temperature by using the etchant, the substrate processing apparatus is configured to lift up the substrate toward the shower head that is at the second temperature to heat the substrate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2015/0376788) in view of Wakai (US 2017/0092471) as applied to claims 1-5, 7-8, 11-16, and 20 above, and further in view of Collins et al (US 2016/0276134).
The limitations of claims 1-5, 7-8, 11-16, and 20 have been set forth above.
Regarding claim 10:
	Modified Zhou does not specifically disclose the shower head further includes a third channel configured to supply a process gas to the processing region in a lateral direction, the third channel being connected to the second channel. 
	Collins teaches a third channel (gas injectors, 134) configured to supply a process gas (provide process gas) to the processing region (100b) in a lateral direction, the third channel 134) being connected to the second channel (105a) [fig 1 & 0056].
Modified Zhou and Collins are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the shower head of modified Zhou to include a third channel, as in Collins, to allow for independent control of gas species and flow rates [Collins – 0056].
Regarding claim 17:
	Modified Zhou does not specifically disclose the shower head further includes a third channel configured to supply the second process gas to the processing region in a lateral direction, the third channel being connected to the second channel. 
Collins teaches a third channel (gas injectors, 134) configured to supply the second process gas (provide process gas) to the processing region (100b) in a lateral direction, the third channel 134) being connected to the second channel (105a) [fig 1 & 0056].
Modified Zhou and Collins are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the shower head of modified Zhou to include a third channel, as in Collins, to allow for independent control of gas species and flow rates [Collins – 0056].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al (US 5,433,787), Yuda et al (US 2002/0000202), Kim et al (US 2002/0129769), and Na et al (US 2014/0272185) teach a shower head including a first channel and a second channel [fig 5, 6, 5, and 5, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718